DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “time indication” must be used, in context, within the specification to clear point out the metes and bounds of what constitutes the breadth of an “indication” of time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method practicing steps of “receiving”, “determining”, “identifying”…etc. without significantly more. The claim(s) recite(s) various method steps which are directed toward receiving information and using the information to make determinations and identifications broadly correlating the received information with a ‘stored function of  change in a physical property of the material over time’ so that this information might be used to, broadly “based on” without any additional direction, adjust an exerted pressure on a plunger of a generic syringe to affect ‘a target flow rate’ without any specified purpose as to this ‘target flow rate’. Examiner further notes that the “physical property of the material” which “changes over time” is not required, by the claim, to have any implications on the target flow rate.
This judicial exception is not integrated into a practical application because the high level of generality with which the claim is recited appears to be permissive to these steps of “receiving” and “determining” being purely mental steps which can be performed by a clinician in order to change the pressure that their hand applies to a simple, generic piston operated, handheld syringe – whereby the method seeks to monopolize a general law of nature of adjusting applied pressure to reach a given “a target flow rate”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not sufficiently correlate a specific apparatus to perform these determinations and the specificity of the apparatus to cause an adjustment or exertion of pressure on the plunger (application of pressure being inclusive to hand operated adjustments to the syringe based upon ‘feel’ to resistance). Examiner submits that the current breadth of the claim is recited at such a high level of generality as to encompass the method of a clinician holding a hand operated syringe, observing the passage of time, and making dynamic adjustments to how much pressure their hand is exerting on the plunger until they have determined that, in their opinion, the correct flow rate is achieved. Such a broad method encompasses only mental monopolization of ANY function that pressure and flow rate are related and therefore does not constitute patent eligible subject matter.
Analysis can be made under the two-prong analysis test found in MPEP 2106 – whereby the first prong is not met to define patent eligible subject matter to the extent that the method, at its current level of generality, is primarily directed to a ‘function’ which observes a law of nature (e.g. viscosity increasing due to two materials mixing with one another) and provides for only generic observation and analysis which is sufficiently broad so as to be performed mentally by a clinician. The second prong of the test is not met to define patent eligible subject matter to the extent that the additional elements (e.g. a simple piston operated syringe) is not sufficiently and practically integrated into this method inasmuch as the claim is sufficiently broad so as to read upon a clinicians manual, direct adjustments (pursuant to mental analysis) to how much pressure they feel they should exert on the plunger to affect “a target flow rate”.
See CyberSource Corp. v. Retail Decisions Inc., 654, F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011) – “methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all’”.
See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016) – wherein claims which did not include requiring any specific limitations toward computer implementation were found to constitute mental steps.
See Electric Power Group v. Altstrom, SA, 830 F.3d 1350, 1353-54, 119 USPQd 1241, 1246, (Fed. Circ. 2014); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014); Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011) - where data collection and analysis steps recited at a high level of generality such that they could be performed by the human mind are directed toward a non-eligible judicial exception
See MPEP 2106.04(d)(2)(a) – where treatment must be ‘particular’ – where in the instant case there is no specific implementation of the function to affect the desired outcome, a high level of generality as to the “property” of the material which is observed to have time dependent change, and no specific desired outcome (note particularly “a target rate” which is claimed twice using the indefinite article “a”, such that the breadth of the claim is inclusive to target rates which change over time, e.g. a first target rate and a second target rate).
See MPEP 2106.04(d)(2)(b) – where treatment must have more than a nominal or insignificant to the exceptions – where in the instant case the exception is only nominally integrated into a generic, well-known apparatus (i.e. a piston syringe – the apparatus itself providing no additional contribution over the prior art) operated in accordance with Bernoulli’s equation that pressure and flow rate are correlated and the fundamental law of nature that certain parameters (e.g. viscosity) are known to change over time as a substance cures or reacts with the environment.
See MPEP 2106.04(d)(2)(c) – where the treatment cannot be extra-solution activity or a field-of-use – whereby in the instant case integration of the judicial exception into a generic syringe in association with the breath of “based on” and no specific means for integrating the performer of the determining steps with the application of pressure upon the syringes constitutes only extra-solution activity.
See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) – where additional elements must be more than well-understood, routine, conventional activity. Where in the instant case a generic syringe un-integrated into a means for performing the receipt of data, determination of pressure, and application of pressure does not satisfy this step of analysis to establish patent eligible subject matter.
It is suggested that Applicant amend the claims to particularly claim a physical structure (e.g a computerized controller having a non-volatile memory which when executed cause the controller to function in the claimed manner) which is to perform the “receiving”, “determining”, “identifying”, “exerting”, and “adjusting” steps so as to tie this observable law of nature with a specific apparatus for explicitly integrating it with the syringe apparatus to affect the change in pressure.
Furthermore, the “function of a change in physical property” and the “based on” exertion/adjustment of the pressure applied to the plunger may need further amendment to reduce its level of generality inasmuch as the claimed method, at its current level of generality appears nothing more than direction to ‘observe’ a time dependent change which is consistent with a fundamental law of nature and broadly ‘use’ this observation to broadly ‘determine’ what actions may be necessary to accommodate for this change to ensure a “target flow rate” with some degree of consideration of this observed time dependent change.
Examiner points to the instant specification which includes specific definitions that appear to suggest that these steps are in fact intended to be broadly read upon by mental operations (see Par. 4, 60) which in union with another suggest that these steps of “receiving”, “determining”, “exerting”, and “adjusting” can be made via mental assessments by the surgeon based upon their observed feedback and dynamic adjustments to operation of an otherwise generic hand operated syringe. Such a breadth is not held to encompass significantly more than the judicial exception as detailed above and therefore requires correction.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 (and dependents), Applicant recites “exerting the determined pressure on a plunger of the syringe to deliver the material to the body part at a target flow rate… to enable a controlled delivery of the material at a target flow rate”. However, this combination of limitations creates confusion as to the metes and bounds of the claim as to how many “a target flow rates” are required by the claims. Specifically, it is unclear if the “a target flow rate” is intended to reference the same “ target flow rate” – in which case a definite article (e.g. “the” or “said”) should be used OR if the two “a target flow rate”(s) are intended to comprise two separate and distinct rates – in which case a qualifier, e.g. “a first target flow rate” and “a second target flow rate” should be used. Appropriate correction is required.
Regarding Claim 1, Applicant recites the limitation “a first time indication” and “a second time indication”. However, to the extent that such “time indications” are not recited in the specification, the metes and bounds of the claim limitation is unclear. Specifically, inasmuch as the phrase is never explicitly used the extent of what may or may not be considered a “time indication” in the context of the claim in light of the specification is not immediately clear. For example, “indicator”(s) include the operation of a foot pedal (e.g. Par. 21, 48), pressure thresholds (see e.g. Par. 28, 36, 37), a time to indicate the delivery time/duration of the material (see e.g. Par. 31), as well as change in viscosity functions (see e.g. Par. 49, 51, 52). Examiner notes that Applicant suggests reaching a target flow rate both through consideration of the viscosity time function as well as well as sensors (see Par. 19, 38, 39) to enable control of the flow rate, e.g. the “volume of material that passes per unit of time” including “real time flow rates”. Examiner submits to the extent that the claim does not seek to particularly point out and describe the precise nature of the “time indication and the stored function” as it pertains to its control over the “delivery of the material a target flow rate”, Examiner submits that the broadest reasonable interpretation of the claim could be inclusive to BOTH use of a timer to generate a T1 and a T0 and using a predictive change in viscosity over time formula/curve to predict a second viscosity at T0 OR could be used for a control algorithm that measures the flow rate/pressure/displacement…etc. in a time dependent manner along the duration of the procedure to use a ‘stored function’ in the form of a control algorithm that correlates the measured flow/displacement/pressure to account for the change in viscosity over time without to determine the necessary flow rate at any particular time during the delivery. Examiner notes that Applicant’s supplied Remarks/Arguments appear to favor the first interpretation and appear to discount the use of sensors which account for changes in viscosity over time by making measurements over time and then make time dependent adjustments to pump parameters to ensure a constant target rate. Examiner submits that a time dependent change in pressure/flow rate/displacement…etc. can logically be considered a “time indicator” because there is a necessary sampling rate to the sensor output and the parameter is understood to change over time.
Examiner submits that the specification should be amended to provide clear antecedent basis for “time indicator”(s) to clearly demonstrate them to be limited to elapsed time stamps used in a time dependent formula which is used to calculate the parameter of the material at any given time in a non-sensor dependent fashion or amend the claim to more clearly articulate that a time indicator is made in reference to the change in a timer.
Regarding Claim 12, Applicant recites “the target flow rate” – however Examiner notes that Claim 11, on which Claim(s) 12 is/are dependent recites two “a target flow rate”. As such, it is unclear which “a target flow rate” is referenced as “the target flow rate” in Claim 12.
Regarding Claims 11, and dependents, to the extent that Applicant may argue that rejection under 35 USC 101 is not applicable via an implied tying of the specific method steps to an apparatus for its practice, the following is presented. The following limitations include method steps which are recited in a conclusory fashion without specifically pointing out any apparatus for their practice, i.e. “receiving…”, “determining…”, “a stored function”, “exerting”, and “adjusting”. To this extent it is unclear whether these steps implicitly require an apparatus to perform these steps or if the current scope of the claims is intended to implicitly necessitate an apparatus. Specifically, (see Par. 4, 60 – inter alia) it would appear that Applicant may be suggesting a scope of the claimed method to be inclusive of a chiefly mental operation to be formed by a clinician where a clinician starts an injection procedure and then dynamically adjusts the injection pressure applied to the syringe, on the fly, based upon their understanding that the material within the syringe will begin to cure over time and thereby necessitate an increase in applied pressure, over time, to result in the same, constant flow rate from the syringe. Under such a breadth, these claim limitations would merely appear to encompass natural phenomenon (i.e. many substances increase in viscosity as they cure and that the more viscous a substance the greater the pressure need be to affect a specific flow rate). The instant specification does disclose these method steps to be practiced by an apparatus, but the instant method claims appear to conspicuously omit this apparatus. To the extent that the claims are read in light of the specification, but it is important to not import limitations from the specification into the claims, it is unclear whether the claims should or should not be interpreted as inclusive to mental analysis and manual adjustments to a syringe – an interpretation which has been held to not satisfy the requirements of 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0030220 (“Truckai”) and optionally in further view of U.S. Publication No. 2009/0221986 (“Wang 2”)
Regarding Claim 11, Truckai discloses a method of delivering a material (e.g. bone cement) to a body part through a syringe (Fig. 5), the method comprising:
Receiving an indication to initiate a delivery of the material (i.e. the signal from actuation switch 212 – Par. 64);
Receiving a first time indication and determining a pressure to exert based upon a stored function of a change in a physical property of the material (e.g. viscosity)  over time and the first time indication (see Fig. 9; Par. 91 RE: time zero on a time-viscosity curve as in Fig. 9, which may be used for setting the algorithms in the controller 145 for controlling applied energy and the cement flow rate);
Exerting the determined pressure on a plunger (200’) of the syringe to deliver the material to the body part at a target flow rate (Par. 57, 91, 92, 118);
Receiving a second time indication and adjusting the pressure on the plunger based on the received second time indication and the stored function to enable a controlled delivery of the material at a target flow rate (see Par. 123 – RE: “the above-described method of bone cement injection can allow a predetermined cement flow rate to provide a selected interval in which the cement flows are allowed to polymerize in the flow channel downstream from the energy emitter…”, Par. 126 – RE: “controlling the driving force applied to the flow of bone cement which may benefit from adjustment based on the bone cement viscosity”, Par. 138 – RE: “[t]he signal, in certain embodiments, may include a feedback signal to the controller 145 indicative of at least one of… the viscosity of the cement mixture…”; Par. 91 “a time-viscosity curve as in FIG. 9 which may be needed for setting the algorithms in the controller 145 for controlling applied energy and the cement flow rate”). In other words, Truckai anticipates using a controlled time-viscosity curve of a given bone cement as part of a stored control feedback to determine the instant pressure needed to achieve a desired flow rate over the course of any of a multiple number of time dependent intervals based upon the anticipated viscosity.
Presuming, arguendo, that Applicant does not consider the disclosure of Truckai to be sufficiently descriptive so as to anticipate the use of the time-viscosity curve as part of the control algorithm to anticipate a change in viscosity along various intervals to determine the necessary pressure required to obtain a target flow rate the following is presented. Wang 2 discloses that viscosity of medicinal injectates is known to be a dynamic physical property which changes over time – particularly related to a change in temperature – (Par. 5). To compensate for these changes in viscosity Wang 2 discloses that operations of the infusion pump (Fig. 1) may be adjusted to ensure that the actual flow rate matches the desired flow rate (Abstract) by receiving a first time indication and determining the operation of the pump based on the received first time indication and a stored function of a change in a physical property of the material over time to achieve the target flow rate followed by making additional changes as the viscosity of the fluid changes over time to receive a second time indication and adjusting the operation of the pump based upon the second received time indication and the stored function to maintain the target flow rate irrespective of the change in viscosity experience over time (see Par. 118-128 – i.e. a first time indicator - t1 to t2 is used to determine the viscosity at a first measurement interval and a second time indicator – tn-1 to tn is used to determine the viscosity at a second measurement interval such that the operation of the pump can be dynamically adjusted in accordance with the observed change in viscosity over successive time intervals in accordance with the supplied formulas/functions accounting for the change in viscosity of the material over time).
To the extent that Truckai already specifically anticipates using viscosity as feedback to determine a controllable flow rate (Par. 138) it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Truckai to, instead of using a predicted viscosity based upon a predicted time-viscosity curve, use a time-dependent sensor derived viscosity value, as disclosed by Wang 2, in order to ensure that changes in viscosity over time are accounted for thereby improving the accuracy of the flow rate and better accounting for dispensed medicament volumes (see Wang 2, Par. 118-12) by accounting for “unanticipated” changes in viscosity (see Par. 92, Truckai).
Regarding Claim 12, Truckai discloses receiving input from a delivery initiation element (i.e. control 140, 145) that indicates the target flow rate at a certain time (Par. 55, 57,  92, 96, 123, 124, 136, 138); and
Identifying a corresponding pressure for the target flow rate based on a state of a property of the material at the certain time and applying the corresponding pressure to achieve the target flow rate (Par. 57, 136, 138) – i.e. the system, when controlled based upon a target flow rate which can be either ‘substantially constant’ or constant over target, time dependent intervals, determines the necessary pressure of the operating system based upon the control algorithm, which include any of various properties of the material at the certain time, e.g. temperature, viscosity, chemical composition…etc.
Regarding Claim 13, Truckai, alone or as modified in view of Wang 2, discloses the stored function associates a change in viscosity of the material over time (see e.g. the time-viscosity curves disclosed by Truckai as being part of the control algorithm; see also Wang 2 which provides for time dependent measurements over measurement intervals to determine a change in viscosity over time based upon sensor information).
Regarding Claim 14, Truckai dislcoses adjusting the pressure comprises adjusting the pressure with time based on the stored function, which is non-linear and corresponds to a change in viscosity of the material over time (see e.g. Fig. 9).
Regarding Claim 15, Truckai discloses that adjusting the pressure may include keeping the target flow rate “substantially” constant during the controlled delivery of the material to the body part (Par. 136 – whereby the genus of “substantially constant” obviates configurations which are truly constant based upon a clear desire to implement a “constant” target and the obviousness of ranges as established by current jurisprudence, see MPEP 2144).
Regarding Claim 16, Truckai discloses terminating the exerting of pressure when at least as certain time threshold is reached (i.e. the achievement of treatment intervals and/or the cessation of the procedure (Par. 71).
Regarding Claim 18, Truckai discloses that adjusting is further based on real-time information received from a sensor coupled to the syringe (see e.g. 87 – see also the sensor arrangements in Wang 2 used to determine viscosity – see above – the instant claim being permissive to such a consideration).
Regarding Claim 19, Examiner first notes the breadth of the claims and notes that the claim does not particularly suggest a specific order to the steps or tie the steps together. So while, Examiner does believe that Applicant intended to link to two steps together, no such specific link is required. Therefore, the claim could be met by the terminating of controlled delivery of Truckai in accordance with completion of the procedure as well as the negative pressure step which is provided before treatment has commenced to load the syringe with the bone cement.
Regarding Claim 20, Examiner submits that there inherently exists a “lag-time” between any pressure adjustments made to the system of Truckai and upon the occurrence of an event and when the indication to initiate the delivery of material is received based upon the physical limits of the controller processing rates, time for signals to propagate, sensor sample delay…etc.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0030220 (“Truckai”) and optionally in further view of U.S. Publication No. 2009/0221986 (“Wang 2”) as applied above, and further in view of U.S. Publication No. 2009/0062808 (“Wolf”) and U.S. Publication No. 2009/0157040 (“Jacobsen”).
Regarding Claim 17, Truckai, inclusive to modification, discloses the invention substantially as claimed except that the controller is configured for volume based limited control of the bone cement, i.e. determing when a target volume of material has been delivered using real-time analysis based on a delivery time of then material and terminating the delivery step (RE: the exerting of pressure) when the certain volume of material has been delivered. However, Wolf discloses related bone cement delivery controllers which can be configured to control the duration of the delivery step by feedback including a real-time calculated delivered volume (Par. 99, 101). Examiner submits that calculating volume (e.g. cc) based upon time (e.g. min) and flow rate (e.g. volume per unit time measured in cc/min – see Par. 137, Truckai) is merely one obvious formula which the skilled artisan would know to be useful for calculating volume based upon two other known values, i.e. flow rate and elapsed time as measured by a timer – see e.g. Jacobsen, Par. 49).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the controller of the invention of Truckai to include a settable volume parameter for ceasing the delivery of bone cement after a target volume of bone cement has been delivered using real-time determination of volume, as disclosed by Wolf, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to calculate volume based upon delivery time of the material and the flow rate as is known in the art, see e.g. Jacobsen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art (see e.g. Truckai) demonstrates that it is known for injectates, specifically bone cement, to increase in viscosity over time during a procedure with the prior art (see e.g. U.S. Publication No. 2007/0185496) disclosing that it is known to provide such a bone cement injectate at a “constant injection rate” (Par. 59) inclusive to manual operation by a user via adjustment to the syringe plunger. To the extent that the instant method appears intended to encompass a purely mental method of observing the passage of time, understanding and appreciating that over time the injectate will increase in viscosity, and then understanding that the pressure applied to a syringe must be dynamically increased over time to achieve a desired constant rate of injection – Examiner submits that the instant method (in accordance with its current breadth) fails to define and distinguish over such obvious considerations when processed mentally, i.e. based on a desire to provide an injection at a constant rate and the fundamental laws of nature that these bone cements increase in viscosity over time and that as viscosity raises more pressure will be needed to achieve injection, it is obvious for the user to employ any necessary mental operations including consideration of past experiences stored in clinician memory to provide for adjustment to the pressure on the syringe plunger in order to achieve the desired constant injection length over the entire duration of the procedure. Examiner submits that for purposes of infringement, verification and control over method steps cannot be ascertained, and therefore if during the course of injecting a bone cement (known to increase over viscosity over time – see Truckai) the injectate is delivered at a constant rate (see Beckman) – then there is no distinction between whatever mental steps were necessary to achieve the desired outcome – i.e. a constant rate via manipulation of the syringe plunger in accordance with mental operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/28/2022